DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         




NO. 12-02-00110-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



MARTIN SAUCEDO,§
	APPEAL FROM THE 241ST
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION (1)
	Appellant has filed a motion to dismiss his appeal.  The motion is signed by Appellant and
his counsel.  No decision having been delivered by this court, the motion is granted, and the appeal
is dismissed in accordance with Texas Rule of Appellate Procedure 42.2.

Opinion delivered July 3, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.





(DO NOT PUBLISH)







COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


JULY 3, 2002


NO. 12-02-00110-CR


MARTIN SAUCEDO,

Appellant

V.

THE STATE OF TEXAS,

Appellee




  Appeal from the 241st Judicial District Court
  of Smith County, Texas. (Tr. Ct. No. 241-0013-01)








			THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the appeal be Dismissed, and that this decision be certified to the court
below for observance.
			By memorandum opinion.
 Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.

















THE STATE OF TEXAS

M A N D A T E

TO THE 241ST JUDICIAL DISTRICT COURT OF SMITH COUNTY, GREETINGS:

	Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 3rd
day of July, 2002, the cause upon appeal to revise or reverse your judgment between

MARTIN SAUCEDO, Appellant


NO. 12-02-00110-CR and Tr. Ct. Case Number 241-0013-01


Opinion by Memorandum.


THE STATE OF TEXAS, Appellee


was determined; and therein our said Court made its order in these words:
	THIS CAUSE came on to be heard on the motion of the Appellant to dismiss the appeal herein,
and the same being considered, it is hereby ORDERED, ADJUDGED and DECREED by this Court
that the appeal be Dismissed, and that this decision be certified to the court below for observance.

 WHEREAS, YOU ARE HEREBY COMMANDED to observe the foregoing order of said
Court of Appeals for the Twelfth Court of Appeals District of Texas in this behalf, and in all things
have it duly recognized, obeyed, and executed.

 WITNESS, THE HONORABLE LOUIS B. GOHMERT, JR., Chief Justice of said Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the ______ day of __________________, 200_.

			CATHY S. LUSK, CLERK


			By:_______________________________
			     Deputy Clerk 
1.  See Tex. R. App. P. 47.1.